For original opinion in this case see 41 Okla. 595,139 P. 298. The defendant in error *Page 286 
files motion to strike the second petition for rehearing from the files for the following reasons:
"The court is without jurisdiction to hear and entertain said second petition for rehearing, and has no jurisdiction of said cause, for the following reasons: Said cause was appealed from a judgment of the district court of Oklahoma County, Okla., to this honorable court, and on April 4, 1913, was by this court decided and an opinion rendered therein. After the decision of said cause in this court and the rendition of its opinion therein, the plaintiffs in error filed their petition for rehearing, within the time allowed by the rules of this court, which said petition for rehearing, after consideration by the court, was duly overruled on the 10th day of March, 1914, and the opinion of this court affirming said judgment of said district court of Oklahoma county, Okla., was thereupon duly promulgated, reported, and published in volume 139 of the Pacific Reporter, at page 298. After the overruling of said petition for rehearing on the 17th day of March, 1914, the mandate of this court was duly and regularly issued and transmitted to the trial court on the 18th day of March, 1914. Defendant in error further shows to the court that the decision in said cause and the order overruling the petition for rehearing therein, were made and entered without accident, fraud, inadvertence, or mistake."
The mandate having gone down and been spread of record in the trial court, this court has lost jurisdiction of the cause, and on authority of Thomas v. Thomas, 27 Okla. 801, 109 P. 825, 113 P. 1058, 35 L. R. A. (N. S.) 124, 133, Ann. Cas.1912C, 713, the motion is sustained, and the second petition for rehearing is stricken from the files.
By the Court: It is so ordered. *Page 287